Citation Nr: 0911890	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  08-00 699	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to basic eligibility for non-service connected 
pension benefits.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active service from March 17, 1961 to 
March 10, 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 decision of the RO.  


FINDING OF FACT

The Veteran is not shown to have performed active serve 
during a recognized period of war for the VA pension 
purposes.  


CONCLUSION OF LAW

The Veteran did not have qualifying wartime service for the 
purpose of receiving VA nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 1501, 1521, 7104 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008).  

However, the Board finds that VCAA does not apply in the 
instant case as the relevant facts necessary for the 
determination to be made (i.e., the dates the Veteran served 
on active duty) are not in dispute, and whether a claimant is 
eligible for non-service connected pension is wholly a matter 
of interpretation of the pertinent statute, and the 
regulatory provisions based on that statute.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Moreover, VA's General Counsel has held that the notice and 
duty to assist provisions of the VCAA are inapplicable where, 
as here, undisputed facts render a claimant ineligible for 
the benefit claimed and further factual development could not 
lead to an award.  See VAOPGCPREC 5-2004 (June 23, 2004).  


Analysis

Basic entitlement to pension requires that a veteran serve in 
the active military, naval or air service for a period of 90 
days or more during a period of war; or during a period of 
war and was discharged or released from such service for a 
service-connected disability; or for a period of 90 days or 
more and such period either began or ended during a period of 
war; or for an aggregate of 90 days or more in two or more 
separate periods of service during the same or different war 
periods.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. 
§ 3.3(a) (2008).  

The beginning and ending dates of each period of war are set 
out in 38 C.F.R. § 3.2.  The Vietnam wartime era is from 
February 28, 1961 through May 7, 1975, inclusive, in the case 
of a veteran who served in the Republic of Vietnam during 
that period; or from August 5, 1964 through May 7, 1975, 
inclusive, in all other cases.  38 C.F.R. § 3.2(f) (2008) 
(emphasis added).  

The Veteran served on active duty from March 1961 through 
March 1964, but did not serve in the Republic of Vietnam.  
Hence, he cannot be found to have wartime service during the 
Vietnam wartime era and is not entitled to nonservice 
connected pension benefits.  Moreover, although the Veteran 
remained in the Reserves until January 1967, he did not have 
any periods of active service during this time frame.  

Eligibility for VA pension benefits, by law, is restricted to 
veterans (and their families) who served during a period of 
war.  Periods of war are designated by law and regulations.  
Since he did not serve in the Republic of Vietnam, the 
Veteran's service from March 1961 to March 1964 was not 
during a time designated as a period of war.  Thus, he does 
not meet the basic eligibility requirement for non service-
connected pension benefits and his claim must be denied by 
operation of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board recognizes that the Veteran served honorably prior 
to the start of the Vietnam War.  However, the Board has no 
discretion and must apply the law to the facts shown.   


ORDER

Basic eligibility for nonservice-connected VA pension 
benefits is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


